The appellant, Isaac Mims, alias, etc., was tried in the circuit court of Lowndes county, upon an indictment charging him with the offense of murder in the first degree. This trial resulted in the conviction of the appellant of murder in the first degree, and his punishment was fixed by the jury at death, and sentence of death was duly pronounced upon him, and May 1, 1931, was fixed by the court as the date of execution. This appeal is prosecuted by appellant from the judgment and sentence in said cause.
We have carefully read and considered the record in this cause, and it affirmatively shows that the organization of the court, the indictment, trial, conviction, and sentence of the defendant are, in all respects, regular. No error appears on the record proper, and there is no bill of exceptions. It follows, therefore, that the judgment and sentence of the circuit court of Lowndes county will be, and is here, affirmed.
And, it appearing to the court that the date heretofore fixed by the circuit court of Lowndes county for the execution of appellant has passed, Friday March 11, 1932, is hereby set for the execution of the death sentence passed and pronounced upon the appellant.
Affirmed.
All the Justices concur.